Citation Nr: 0709956	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  06-29 777	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to July 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Subsequently, the veteran's appeal has been advanced on the 
Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected disabilities are 
bilateral hearing loss, rated 50 percent disabling; and 
tinnitus, rated as 10 percent disabling.  The combined 
evaluation is 60 percent.  

3.  The evidence of record does not show that the veteran's 
service-connected disabilities cause him to be unable to 
secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of TDIU due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in a July 2005 letter, the RO provided 
the veteran with notice regarding what information and 
evidence was needed to substantiate his claim for TDIU, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertained to the claim.  The November 
2005 rating decision denied his claim for TDIU.  Thus, the 
Board concludes that the RO provided appropriate notice of 
the information or evidence needed in order to substantiate 
the claim prior to the initial decision.  In view of this, 
the Board finds that VA's duty to notify has been fully 
satisfied with respect to this claim.  

With regard to notice of the five elements of an appeal, the 
Board observes that the first 3 elements specifically refer 
to claims for service connection and are not applicable to 
the current claim on appeal.  Regarding the 4th element, the 
Board finds that the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for TDIU, a claim recognized as a claim for an 
increased disability rating, in the July 2005 letter and the 
subsequent SOC issued in August 2006.  He was also provided 
with notice of the type of evidence necessary to establish an 
effective date for his initial TDIU claim in a March 2006 
letter.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
which VA has not notified the veteran of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  In this regard, 
although the veteran indicated in his claim that he left his 
last employment in 1986 because of his disability, he also 
indicates that he does not receive disability retirement 
benefits.  Moreover, in his original claim for service 
connection, filed one month before he left his last place of 
employment in 1986, the veteran states that he was not 
totally disabled at that time.  Finally, two VA medical 
examination reports are of record in conjunction with this 
appeal.  38 C.F.R. § 3.159(c)(4).  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case. 

Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

As noted above, the veteran's service-connected disabilities 
are bilateral hearing loss, rated 50 percent disabling; and 
tinnitus, rated as 10 percent disabling.  The combined 
evaluation is 60 percent.  Thus, his service-connected 
disabilities do not meet the schedular criteria for a TDIU 
rating (i.e. that a veteran must have one service-connected 
disability rated at 60 percent or higher or two or more 
service-connected disabilities, with one disability rated at 
40 percent or higher, with a combined rating of 70 percent or 
higher).  As such, the criteria for a total rating under the 
provisions of 38 C.F.R. § 4.16(a) are not met.  

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

After carefully reviewing the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
demonstrate that the veteran's service-connected 
disabilities, when considered in association with his 
educational attainment and occupational background, render 
him unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that although 
the October 2005 VA examiner opined that the veteran's 
ability to perform chores was severely impaired by his 
service-connected hearing loss and tinnitus, both the October 
2005 VA general medical examiner and the October 2006 VA 
audiology examiner opined that while the veteran's service-
connected disabilities might preclude him from his previous 
profession, they did not prevent him from obtaining 
employment.  The October 2006 examiner noted that deaf 
persons were able to obtain both professional and 
nonprofessional positions.  There is no medical evidence of 
record indicating that the veteran would be completely 
precluded from employment as a result of his service-
connected disabilities alone.  Moreover, in his original 
claim for service connection for bilateral hearing loss, 
filed just one month before he retired from banking in 1986, 
the veteran stated that he was not totally disabled at that 
time.  This evidence is of significant probative value, as it 
was provided at a time more contemporary to the veteran's 
retirement from employment and is more indicative of the 
severity of his disability at that time than his current 
contentions, given almost 20 years later.  The Board finds 
the record does not demonstrate that the veteran's service-
connected disabilities alone, without consideration of his 
non-service-connected disabilities, are of such severity as 
to solely preclude his participation in all forms of 
substantially gainful employment.  Accordingly, a total 
disability rating based upon individual unemployability due 
to service-connected disabilities under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


